DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on October 6, 2022 are entered into the file. Currently, claims 5, 6, 8, 9, 15, 16, 18, 19, 27 and 29 are amended; claims 1-3, 7, 10-14, 17 and 21-23 are cancelled; claims 30 is new; resulting in claims 4-6, 8-9, 15-16, 18-20 and 24-30 pending for examination.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18, 4-6, 8-9, 15-16, 19-20 and 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the claim is indefinite for the following reasons:
In part “b”, lines 4-5, the limitation reads “a secondary package encompassing the primary package; wherein the secondary package comprises an ingredient label on an exterior surface”. In part “c”, the limitation reads “an ingredient label disposed on an exterior surface…”. It is not clear from the claim language whether the ingredient label referenced in part “b” and the ingredient label references in part “c” are the same ingredient label or are different ingredient labels. 
In part “b”, the amendments have crossed out sub-parts “i” and “ii”, however, “iii” was kept in. It is not clear if there are meant to be three different sub-parts to part b, why there is only sub-part “iii” or if there is only meant to be one sub-part, why it would be labeled as “iii”. 
In part “c, i, 2”, the newly added amendment recites “wherein each of the first rows corresponds to a second row; wherein the first column comprises more first rows than the second column comprises second rows”, is indefinite. It is not clear how the claim can require that each of the first rows corresponds to a second row, while at the same time requiring that the first column has more first rows than the second column has second rows. In other words, if the first column has more first rows than the second column has second rows, it is not clear how the excess in first rows would correspond to a second row. 
In part “c, ii” the claim recites “a lower portion containing a paragraph list of INCI names positioned adjacent to and underneath the upper portion, wherein each INCI name is separated by a comma”, however,  in part “c, i, 1”, the first columns is recited as being comprised of first rows, each first row defined by an INCI name. It is not clear if the same INCI names are listed in both the first column and the lower portion, or if there is some difference in the INCI names found in the first column compared to those found in the lower portion. 
Regarding claim 19, the limitation reciting “wherein the first and/or second column highlight certain ingredients as being naturally, sustainably, and/or responsibly sourced” is indefinite. Independent claim 18 recites in part “c, i, 1” that the first column comprised of first rows, each first row defined by an INCI name” in and part “c, i, 2” that the second column of second rows, each second row defined by a descriptor. It is not clear how or what is meant by claim 19 requiring that the first and/or second column “highlight certain ingredients as being naturally, sustainably, and/or responsibly sourced”. It is not clear what is meant by “highlight” with respect to the INCI names of the first column and the descriptors of the second column. 
The remaining claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency from claim 18. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18, 4, 5, 6, 8, 9, 15, 16, 19, 20, 25, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Neutrogena Naturals Multi-Vitamin Nourishing Night Cream Review by Neetu T. Lohani for makeupandbeauty.com, dated July 15, 2015 (https://makeupandbeauty.com/neutrogena-naturals-multi-vitamin-nourishing-night-cream-review/; hereafter referred to as “Lohani”) in view of “Neutrogena Naturals Acne Cream Cleanser” for CarolineHirons.com , dated March 24, 2017 (https://www.carolinehirons.com/2017/03/neutrogena-naturals-acne-cream-cleanser.html; hereafter referred to as “Caroline”).
Regarding claims 18, 20, 25, 26 and 30, Lohani is a review of a cosmetic skin care product, specifically Neutrogena Naturals Multi-Vitamin Nourishing Night Cream, comprised of a cosmetic skin care composition including 10 or more cosmetic ingredients disposed in a jar (primary package) and a box (secondary package) as shown in the images from the reference reproduced below. 

    PNG
    media_image1.png
    418
    726
    media_image1.png
    Greyscale

Figure 1: Image from the reference showing the jar (primary package) and the box (secondary package)
While Lohani does not expressly teach that the total surface area of the box (secondary package) is less than 650 cm2 as recited in claim 18 or less than 520 cm2 as recited by claim 25, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based upon the size of the jar (primary packaging) housed within the box (secondary package).   It has been held, as stated in MPEP 2144.04(IV)(A), where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
Lohani further teaches an ingredient label disposed on an exterior surface as shown in the second figure from the reference seen below and annotated to aid in addressing the claim limitations. The ingredient label includes an upper portion, designated by the longer arrow, comprising a first column under the “INGREDIENT” heading, with a list of rows of INCI names for at least a portion of the ingredients in the cosmetic skin care composition.  

    PNG
    media_image2.png
    525
    671
    media_image2.png
    Greyscale

Figure 2: Annotated image from reference showing the portion of the box listing the 10 or more ingredients
The ingredient label further comprises a second column under the “SOURCE” heading, comprising a rows of a descriptor related to each INCI name listed in the first portion, wherein the description comprises at least one of informal ingredient name, sourcing information, common name or combinations thereof, wherein the first portion and the second portion are arranged as discrete columns in a side-by-side configuration, and each INCI name and its related descriptor are positioned adjacent to one another in their respective columns as shown in the image from the reference above, wherein the first column comprises more rows of ingredients than the second column comprises rows of descriptors. 
As shown by the ingredient label above, one descriptor, olive oil, is associated with two INCI names, Ceteryl Olivate and Sorbitan Olivate. While the reference does not expressly teach that at least one of the second rows corresponds to a plurality of first rows, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the label such that Olive oil is written in the second column once but spaced in the middle of the two ingredients Ceteryl Olivate and Sorbitan Olivate to indicate that both are olive oil without having to write the descriptor twice. 
The ingredient label additionally comprises a lower portion positioned adjacent to and underneath the upper portion, shown by the smaller arrow in the figure above, however, the reference does not expressly teach that the lower portion comprises a list of INCI names in paragraph form, wherein each INCI name is separated by a comma.
 Caroline is a review of Neutrogena Naturals Acne cream, with an image of the package and label appearing below:

    PNG
    media_image3.png
    930
    530
    media_image3.png
    Greyscale

 The package label has various sections, such as Active Ingredients, Use, Warnings, Directions, and further includes a paragraph detailing the Inactive Ingredients wherein the ingredients INCI names are separated by commas.
It has been held where the other difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01(III). Providing a label on a product with information about the product to a consumer is not functionally related to the product and is merely informational. The instant application states on page 11 lines 4-6 of the instant application discloses that “Cosmetic product ingredients are generally ordered from highest concentration to lowest concentration on the ingredient label, usually due to government regulations or an industry standard”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower portion of the product label taught by Lohani to comprise the inactive ingredients, in paragraph form such as the product label taught by Caroline, such that the active ingredients are prominently displayed, in order to provide the consumer with relevant information about the product contained within the packaging. 
Regarding claims 4 and 5, Lohani in view of Caroline teach all the limitations of claim 18 above, however, the references do not expressly teach that the ingredient label has a surface area of less than about 65cm2, or that the first portion of the ingredient label occupies about 20% to 50% of the surface area of the ingredient label. 
It has been held that when the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the ingredient label taught by Lohani in view of Caroline to be size that was proportional to the packaging it was applied to as well as large enough to enable a consumer to easily read the information provided on the label. Furthermore, it would have been obvious to one of ordinary skill in the art to modify the size of the first portion as needed to effectively convey the desired information. 
Regarding claim 6, Lohani in view of Caroline teach all the limitations of claim 5 above, however the references do not expressly teach the ratio of the surface area of the first column of the ingredient label to the second column of the ingredient label.
It has been held that when the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface areas of the portions of the label to fall within the claimed ratio range based on the desired visual effects of the overall ingredient label, how long the ingredient names are and how much source information is needed to provide for each ingredient. 
Regarding claims 8 and 9, Lohani in view of Caroline teach all the limitations of claim 18 above. While the references do not expressly teach that the INCI names in the first portion relate only to ingredients present in the cosmetic skin care product composition at a concentration of 1% or more as required by claim 8 or that the INCI names displayed in the third portion relate only to ingredients present in the cosmetic skin care composition at less than 1% by weight of the composition as required by claim 9, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
It has been held where the other difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01(III). 
Providing a label on a product with information about the product to a consumer is not functionally related to the product and is merely informational. Furthermore, the instant application states on page 11 lines 4-6 of the instant application discloses that “Cosmetic product ingredients are generally ordered from highest concentration to lowest concentration on the ingredient label, usually due to government regulations or an industry standard”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ingredient label taught by Lohani in view of Caroline to be ordered to comprise any information about the product, modifying the upper section showing the active ingredients to a section highlighting the ingredients contained at a concentration of 1% or more and modifying the lower section to a section highlighting ingredients present at a concentration of less than 1% by weight, to provide the consumer with relevant information about the product contained within the packaging. 
Regarding claim 15, Lohani in view of Caroline teach all the limitations of claim 18 above, however, the references do not expressly teach that the first column and second column of the ingredient label occupy 30% to 95% of the surface area of the ingredient label.
It has been held that when the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface areas of the first and second portions of the label to fall within the range based on the desired visual effects of the overall ingredient label, how long the ingredient names are and how much source information is needed to provide for each ingredient. 
Regarding claim 16, Lohani in view of Caroline teach all the limitations of claim 18 above.  Lohani further teaches in lower portion, a statement is made that the ingredients listed with an asterisk are ingredients “essential to blend the product together and maintain effectiveness” (i.e. ingredient function). The references do not expressly teach that one or more INCI names in the lower portion are highlighted and comprise at least one of informal ingredient name, ingredient function, sourcing information and/or common name of one or more INCI names.
It has been held where the other difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01(III). 
Providing a label on a product with information about the product to a consumer is not functionally related to the product and is merely informational. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product label taught by Lohani in view of Caroline to highlight one or more INCI names in the lower portion and at least one of informal ingredient name, ingredient function, sourcing information and/or common name of one or more INCI names below the list of INCI names in the lower portion as an obvious matter of design choice based on the overall desired aesthetic of the label. 
Regarding claim 19, Lohani teaches all the limitations of claim 18 above, and further illustrates that the label comprises wording at the bottom of the side of the box stating “We’ve carefully formulated this product to be 97% naturally derived” and further provides a leaf symbol on another portion of the box representing “97% naturally derived”. It would have been obvious to one of ordinary skill in the art to include this statement or symbol anywhere on the ingredient label list, such as above near the first column and/or second column in the upper portion to visually highlight to the consumer that the ingredients were naturally derived. 

Claims 24, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Neutrogena Naturals Multi-Vitamin Nourishing Night Cream Review by Neetu T. Lohani for makeupandbeauty.com, dated July 15, 2015 (https://makeupandbeauty.com/neutrogena-naturals-multi-vitamin-nourishing-night-cream-review/; hereafter referred to as “Lohani”) in view of “Neutrogena Naturals Acne Cream Cleanser” for CarolineHirons.com , dated March 24, 2017 (https://www.carolinehirons.com/2017/03/neutrogena-naturals-acne-cream-cleanser.html; hereafter referred to as “Caroline”) and further in view of  Barton et al. (WO 2006/043033). 
Regarding claim 24, Lohani in view of Caroline teach all the limitations of claim 21 above, however, the reference does not expressly teach that the INCI name in the first column comprises niacinamide and/or panthenol. 
Barton et al. teaches a skincare composition suitable for topical application to the skin, such as face creams and moisturizers, to improve the way the skin looks, feels and behaves (pg. 1 Ln. 3-pg. 2 Ln. 20, pg. 4 Ln. 30-pg. 5 Ln. 2). Barton et al. teaches additional suitable skincare additives know to have benefit on the skin can be added to the skincare composition, including skin conditioners like panthenol; peptides such as di-, tri-, tetra-, penta- and hexapeptides which are known to have a variety of effects on skin such as wrinkly reduction and collagen boosting; and oils, such as dimethicone, suitable for the oil phase of oily dispersions or water-in oil or oil-in-water emulsions (pg. 6 Ln. 5-16, pg. 7 Ln. 16-24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cosmetic skin care composition and the first portion of the upper portion of the ingredient label taught by Lohani in view of Caroline to include panthenol, as Barton et al. teaches that panthenol is a skincare additive known to benefit the skin as a skin conditioner. One of ordinary skill in the art would be motivated to include panthenol as a component of the cosmetic skin care composition and INCI ingredient present in the first portion of the upper portion of the ingredient label of Lohani in view of Caroline to enhance the conditioning properties of the cosmetic skin care composition. 
Regarding claim 27, Lohani in view of Caroline teaches all the limitations of claim 21 above, however, the reference does not expressly teach that the INCI name in the lower portion comprises a peptide. 
Barton et al. teaches a skincare composition suitable for topical application to the skin, such as face creams and moisturizers, to improve the way the skin looks, feels and behaves (pg. 1 Ln. 3-pg. 2 Ln. 20, pg. 4 Ln. 30-pg. 5 Ln. 2). Barton et al. teaches additional suitable skincare additives know to have benefit on the skin can be added to the skincare composition, including skin conditioners like panthenol; peptides such as di-, tri-, tetra-, penta- and hexapeptides which are known to have a variety of effects on skin such as wrinkly reduction and collagen boosting; and oils, such as dimethicone, suitable for the oil phase of oily dispersions or water-in oil or oil-in-water emulsions (pg. 6 Ln. 5-16, pg. 7 Ln. 16-24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cosmetic skin care composition and the lower portion of the ingredient label taught by Lohani  in view of Caroline to include a peptide, as Barton et al. teaches that peptides such as di-, tri-, tetra-, penta- and hexapeptides are known to have a variety of effects on skin such as wrinkly reduction and collagen boosting. One of ordinary skill in the art would be motivated to include peptides as a component of the cosmetic skin care composition and INCI ingredient present in the first portion of the upper portion of the ingredient label taught by Lohani in view of Caroline as a wrinkle reducer and collagen booster. 
Regarding claim 29, Lohani in view of Caroline teach all the limitations of claim 21 above, however, the references do not expressly teach that the INCI name in the first portion comprises at least one selected from isohexadecane, isopropyl isostearate, dimethicone or combinations thereof. 
Barton et al. teaches a skincare composition suitable for topical application to the skin, such as face creams and moisturizers, to improve the way the skin looks, feels and behaves (pg. 1 Ln. 3-pg. 2 Ln. 20, pg. 4 Ln. 30-pg. 5 Ln. 2). Barton et al. teaches additional suitable skincare additives know to have benefit on the skin can be added to the skincare composition, including skin conditioners like panthenol; peptides such as di-, tri-, tetra-, penta- and hexapeptides which are known to have a variety of effects on skin such as wrinkly reduction and collagen boosting; and oils, such as dimethicone, suitable for the oil phase of oily dispersions or water-in oil or oil-in-water emulsions (pg. 6 Ln. 5-16, pg. 7 Ln. 16-24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cosmetic skin care composition and the first portion of the upper portion of the ingredient label taught by Lohani in view of Caroline to include a at least one selected from isohexadecane, isopropyl isostearate, dimethicone or combinations thereof, as Barton et al. teaches that oils, such as dimethicone, suitable for the oil phase of oily dispersions or water-in oil or oil-in-water emulsions. One of ordinary skill in the art would be motivated to include oils, such as dimethicone as a component of the cosmetic skin care composition and INCI ingredient present in the first portion of the upper portion of the ingredient label taught Lohani in view of Caroline based on the desired consistency for the cosmetic skin care composition. 

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Neutrogena Naturals Multi-Vitamin Nourishing Night Cream Review by Neetu T. Lohani for makeupandbeauty.com, dated July 15, 2015 (https://makeupandbeauty.com/neutrogena-naturals-multi-vitamin-nourishing-night-cream-review/; hereafter referred to as “Lohani”) in view of “Neutrogena Naturals Acne Cream Cleanser” for CarolineHirons.com , dated March 24, 2017 (https://www.carolinehirons.com/2017/03/neutrogena-naturals-acne-cream-cleanser.html; hereafter referred to as “Caroline”) and further in view of Palmitoyl Pentapeptide-4 viaTruth in Aging website (https://www.truthinaging.com/ingredients/palmitoyl-pentapeptide-4, via Internet Wayback Machine from March 12, 2014; hereafter referred to as “Truth”). 
Regarding claims 27 and 28, Lohani in view of Caroline teaches all the limitations of claim 21 above, however, the reference does not expressly teach that the INCI name in the first portion comprises a peptide, wherein that peptide is palmitoyl pentapeptide-4.
Truth teaches that palmitoyl pentapeptide-4 is a molecule that links amino acids and is considered to be as effective against wrinkles as retinol in repairing sun-damaged skin, but is less irritating.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cosmetic skin care composition and the first portion of the upper portion of the ingredient label taught by Lohani in view of Caroline to include palmitoyl pentapeptide-4, as Truth teaches that palmitoyl pentapeptide-4 is effective against wrinkles as retinol in repairing sun-damaged skin, but is less irritating. One of ordinary skill in the art would be motivated to include palmitoyl pentapeptide-4 as a component of the cosmetic skin care composition and INCI ingredient present in the first portion of the upper portion of the ingredient label taught by Lohani in view of Caroline to an effective way to treat wrinkles and sun-damaged skin without irritation for the cosmetic skin care composition. 

Response to Arguments
Response-Claim Objections
The previous objections to claims 15, 19 and 20 are overcome by Applicants amendments to the claims in the response filed October 6, 2022.

Response-Drawings
The previous objections to the drawings are overcome by the Applicants amendments to Figure 5B as well as the Specification in the response filed October 6, 2022. 

Response-Claim Rejections - 35 USC § 103
Applicant's arguments filed October 6, 2022 have been fully considered but they are not persuasive. 
In light of the Applicants amendments to the claims, a secondary reference to “Neutrogena Naturals Acne Cream Cleanser” from https://www.carolinehirons.com/2017/03/neutrogena-naturals-acne-cream-cleanser.html, dated March 23, 2017 is used in the rejections above. Any arguments still deems valid will be addressed herein. 
On page 9 of the response, the Applicant argues that the cited references do not teach the amendments to claim 18, specifically in parts c, i and c, ii, and that none of the cited reference teach that the descriptor is an ingredient function, recited in part, by newly added claim 30. These arguments are not persuasive.

With respect to part c, i of claim 18, as stated in the 112, second paragraph rejection above, the newly added limitation reciting In part “c, i, 2”, the newly added amendment recites “wherein each of the first rows corresponds to a second row; wherein the first column comprises more first rows than the second column comprises second rows”, is indefinite as it is not clear how the claim can require that each of the first rows corresponds to a second row, while at the same time requiring that the first column has more first rows than the second column has second rows.
Lohani teaches all the components of part i of claim 18 as stated in the rejections above. The ingredient label of Lohani comprises a second column under the “SOURCE” heading, comprising a rows of a descriptor related to each INCI name listed in the first portion, wherein the description comprises sourcing information, wherein the first portion and the second portion are arranged as discrete columns in a side-by-side configuration, and each INCI name and its related descriptor are positioned adjacent to one another in their respective columns as shown in the image from the reference above, wherein the first column comprises more rows of ingredients than the second column comprises rows of descriptors. 

With respect to part c, ii of claim 18, as stated in the 112, second paragraph above, the claim has been amended to recite “a lower portion containing a paragraph list of INCI names positioned adjacent to and underneath the upper portion, wherein each INCI name is separated by a comma”, however,  in part “c, i, 1”, the first columns is recited as being comprised of first rows, each first row defined by an INCI name. It is not clear if the same INCI names are listed in both the first column and the lower portion, or if there is some difference in the INCI names found in the first column compared to those found in the lower portion. 
While Lohani does not expressly teach a paragraph of INCI names separated by commas in a lower half, the secondary reference to Caroline was brought in to address this limitation. Therefore, the Applicants arguments directed to Lohani not teaching this limitation are moot.

With respect to claim 30, this claim recites multiple options for the descriptor, one of which is ingredient function as argued by the Applicant, however, another option is sourcing information, which is taught by Lohani as detailed above. 

The Applicant presents arguments on pages 9-13 regarding printed matter, stating that the claimed formatting is functionally related to the product contained within the packaging and is shown to significantly increase consumer understanding of the skin care product. The Applicant further cites case law with Applicant interpretation that is viewed as supporting their assertion on pages 10-13 of the arguments. These arguments are not persuasive. 

Section 2111.05 states 
 "[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268. If a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983).”

Section 2111.05(I)(A) states:
A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). For instance, indicia on a measuring cup perform the function of indicating volume within that measuring cup. See In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969). A functional relationship can also be found where the product performs some function with respect to the printed matter to which it is associated. For instance, where a hatband places a string of numbers in a certain physical relationship to each other such that a claimed algorithm is satisfied due to the physical structure of the hatband, the hatband performs a function with respect to the string of numbers. See Gulack, 703 F.2d at 1386-87, 217 USPQ at 405.

Section 2112.01(III) of the MPEP states:
Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ( "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate." ); In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (finding a new and nonobvious relationship between a measuring cup and writing showing how to "half" a recipe); In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art); In re Xiao, 462 Fed. App'x 947, 950-51 (Fed. Cir. 2011) (non-precedential) (affirming an obviousness rejection of claims directed to a tumbler lock that used letters instead of numbers and had a wild-card label instead of one of the letters); In re Bryan, 323 Fed. App'x 898, 901 (Fed. Cir. 2009) (non-precedential) (printed matter on game cards bears no new and nonobvious functional relationship to game board).
The court has extended the rationale in the printed matter cases, in which, for example, written instructions are added to a known product, to method claims in which "an instruction limitation" (i.e., a limitation "informing" someone about the existence of an inherent property of that method) is added to a method known in the art. King Pharmaceuticals, Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (2010). Similar to the inquiry for products with printed matter thereon, for such method cases the relevant inquiry is whether a new and nonobvious functional relationship with the known method exists. In King Pharma, the court found that the relevant determination is whether the "instruction limitation" has a "new and unobvious functional relationship" with the known method of administering the drug with food. Id.. The court held that the relationship was non-functional because "[i]nforming a patient about the benefits of a drug in no way transforms the process of taking the drug with food." Id. That is, the actual method of taking a drug with food is the same regardless of whether the patient is informed of the benefits. Id. "In other words, the ‘informing’ limitation ‘in no way depends on the method, and the method does not depend on the ‘informing’ limitation.’" Id. (citing In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004)); see also In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011).

The claims of the instant invention are directed to printed matter in the context of the information printed on the label. Based on the cited MPEP sections above, analysis is done to determine whether the information printed on the claimed label has a new and unobvious functional relationship with the known manner of providing identification ingredients for a cosmetic product to a consumer. As shown by the prior art to Lohani applied in the rejections above, it is known to provide ingredient labels on packaging that list both the INCI names as well as common names or source information for each of the ingredients (see reference images provided in rejection above). Therefore, the manner of conveying an ingredient list does not provide a new and unobvious functional relationship with the cosmetic product and the additional information required by the claim (informal ingredient name, ingredient function, sourcing information, common name) is informational only. 
The recitation of printed matter is given weight to the degree that is must be present, and, as shown by the prior art applied above as well as in prior art applied in the previous office action, it is known to have labels and/or packaging provide informative print regarding the material contained within the packaging. The particular formation and organization of the information is merely informative and does not interact with the other elements of the claim to create a new functionality. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785